Atkinson and Hill, JJ.,
dissenting. The tax in question is based on paragraph 17 of the general tax act of 1927 (Acts 1927, *771p. 62), which lays a tax on the business of operating garages, as follows: “Upon each person, firm, or corporation carrying on the business of operating garages, either for storage or repairing automobiles, in cities of more than 35,000 inhabitants $75.00; in cities between 20,000 and 35,000 inhabitants, $50.00; in cities between 10,000 and 20,000 inhabitants, $25.00; in cities and towns of 1,000 to 10,000 inhabitants, $15.00; in cities and towns of less than 1,000 inhabitants, $5.00; and persons operating such garages within one mile of the limits of all incorporated cities, $5.00.” This provision of the statute is attacked on several grounds, among which is that it violates article 7, section 2, paragraph 1, of the constitution of this State (Civil Code, § 6553), which provides : “All taxation shall be uniform upon the same class of subjects, and ad valorem on all property subject to be taxed within the territorial limits of the authority levying the tax, and shall be levied and collected under general laws.” This ground of attack should have been sustained and the tax based thereon held to be void. The entire State is the taxing district. The tax will not apply to the business of operating garages in those portions of the State outside of cities and towns and not within one mile of the limits of incorporated cities. The controlling principles are sufficiently set forth in the dissenting opinion in Wright v. Hirsch, 155 Ga. 229 (supra), and need not be repeated.